FILED:  February 12, 1998
IN THE SUPREME COURT  OF THE STATE OF OREGON
FLOYD PROZANSKI, MICHAEL E. ROSE,



and TODD D. OLSON,



										Petitioners,



	v.





HARDY MYERS, Attorney General,



State of Oregon,



										Respondent.





(SC S44807)
	On petition to review a ballot title.





	Argued and submitted January 6, 1998.





	Katherine A. McDowell, Portland, argued the cause and filed

the petition for petitioners.





	Erika L. Hadlock, Assistant Attorney General, Salem, argued

the cause for respondent.  With her on the answering memorandum

were Hardy Myers, Attorney General, and Michael D. Reynolds,

Solicitor General.





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Graber, Durham, and Kulongoski, Justices.*





	CARSON, C.J.





	Ballot title certified.  This decision shall become

effective in accordance with ORAP 11.30(10).





	*Fadeley, J., retired January 31, 1998, and did not

participate in this decision.







		CARSON, C.J.



		This is an original proceeding concerning the ballot

title for a state-wide referendum.  Petitioners are dissatisfied

electors who submitted timely written comments to the Secretary

of State about the draft ballot title prepared by the Attorney

General.  Petitioners now challenge the Attorney General's

certified ballot title in this court.  As we shall explain, we

conclude that the Attorney General's ballot title substantially

complies with the requirements of ORS 250.035(2).  See ORS

250.085(5) (setting out this court's standard of review). 

Accordingly, we certify the Attorney General's ballot title.



		The measure at issue originated during the 1997

legislative session as House Bill (HB) 3643.  HB 3643 changed the

offense of possessing less than one ounce of marijuana from a

violation, punishable by a fine between $500 and $1,000, to a

Class C misdemeanor, punishable by the same fine, as well as

possible imprisonment for up to 30 days. 



		HB 3643 passed both the House and the Senate.  After

the bill was signed by the Governor, opponents circulated a

referendum petition and obtained the requisite number of

signatures to place the bill on the ballot as a referred measure. 

See Or Const, Art IV, § 1(3) (setting out process for referring a

legislative enactment to the voters for rejection or approval). 

The referendum petition was filed with the Secretary of State,

and the Attorney General then prepared a draft ballot title.      

ORS 250.065, 250.067(1) & (2).  After considering petitioners'

and other comments, the Attorney General revised the draft ballot

title and certified the following ballot title for the referred

measure:



"MAKES POSSESSION OF LIMITED AMOUNT OF MARIJUANA

CLASS C MISDEMEANOR
	"RESULT OF 'YES' VOTE:  'Yes' vote makes

possession of less than one ounce of marijuana a Class

C misdemeanor.





	"RESULT OF 'NO' VOTE:  'No' vote retains statute

making possession of less than one ounce of marijuana a

violation.





	"SUMMARY:  Under current Oregon law, possession of

less than one ounce of marijuana is a violation,

punishable by 500 to 1000 dollar fine; charges against

first-time offenders may be dismissed upon completion

of marijuana diversion agreement.  Measure makes

possession of less than one ounce of marijuana a Class

C misdemeanor, punishable by up to 30 days

imprisonment, plus 500 to 1000 dollar fine.  Measure

also makes failure to complete diversion agreement

ground for six-month suspension of offender's driving

privileges.  Allocates $600,000 for enforcement."
Petitioners challenge the caption, the "yes" result statement,

and the summary.



		We begin with the caption, which must contain "not more

than 10 words that reasonably identif[y] the subject matter of

the * * * measure."  ORS 250.035(2)(a).  Petitioners raise two

challenges to the certified caption.  First, they contend that

the caption does not reasonably identify the subject of the

measure, because it refers only to a "limited amount of

marijuana," instead of "less than one ounce of marijuana." 

Second, petitioners contend that the caption clearly should

convey that the measure recriminalizes the act of possessing less

than one ounce of marijuana.  In petitioners' view, a lay person

might not understand that reclassification as a Class C

misdemeanor means that the offense will be a crime and thus will

be more serious than the present treatment of that offense. 

Petitioners propose the following caption:  "MAKES POSSESSING

LESS THAN ONE OUNCE OF MARIJUANA A CRIME."



		We disagree with petitioners that, as to the amount of

marijuana at issue, the certified caption fails to substantially

comply with ORS 250.035(2)(a).  Although it is true that the

measure concerns possession of "less than one ounce of

marijuana," the Attorney General may convey that subject using

fewer words in the caption, as long as those words reasonably

identify the subject matter of the measure.  In our view, the

reference to a "limited amount of marijuana" in the certified

caption substantially complies with that requirement.



		As to petitioners' second contention, we again disagree

that the Attorney General's caption fails to substantially comply

with ORS 250.035(2)(a).  The proposed measure would make

possession of less than one ounce of marijuana a Class C

misdemeanor.  The Attorney General's caption specifically conveys

that criminal classification to the voters, thereby identifying

the subject matter of the measure.  Further, we do not think that

the words "Class C misdemeanor" will confuse or mislead the

voters, as petitioners contend.  In short, we conclude that the

certified caption substantially complies with ORS 250.035(2)(a).



		Petitioners next challenge the certified "yes" result

statement, which must contain "[a] simple and understandable

statement of not more than 15 words that describes the result if

the * * * measure is approved."  ORS 250.035(2)(b).  Petitioners

contend that, like the caption, the "yes" statement should

identify the amount of marijuana at issue and should state that

the measure would criminalize the offense.  Petitioners also

propose changing the word "makes" to "increases," in order to

clarify the more serious treatment of the offense under the

proposed measure.  Petitioners propose the following "yes"

statement:  "'Yes' vote increases possession of less than one

ounce of marijuana to a crime."



		We reject petitioners' challenges to the certified

"yes" result statement for the same reasons that we rejected

their challenges to the caption.  The Attorney General's "yes"

statement accurately summarizes the result if the proposed

measure is approved.  Although petitioners propose an alternative

"yes" statement that also summarizes the result, they have not

demonstrated that the Attorney General's "yes" statement fails to

substantially comply with ORS 250.035(2)(b).



		Finally, petitioners challenge the summary of the

certified ballot title, which must contain "[a] concise and

impartial statement of not more than 85 words summarizing the

measure and its major effect."  ORS 250.035(2)(d).  Petitioners

suggest replacing the second sentence of the Attorney General's

summary with the following sentence:  "This measure

recriminalizes possession of less than one ounce of marijuana,

making it a Class C misdemeanor, punishable by up to 30 days

imprisonment and $500 to $1000 fine."  Petitioners again argue

that the word "recriminalizes" clearly would convey that the

proposed measure would increase the seriousness of the offense.



		We reject petitioners' challenge to the summary for the

reasons already stated.  While petitioners may be correct that

including the word "recriminalizes" in the summary might advance

the voters' understanding of the measure, they have not

demonstrated that the Attorney General's summary fails to

substantially comply with ORS 250.035(2)(d).  See Crumpton v.

Keisling, 317 Or 322, 325, 855 P2d 1107 (1993) ("The question on

review is not whether a more exact or better ballot title may be

written, but only whether the one certified * * * substantially

complies with the requirements of statute.").



		After considering all of petitioners' challenges, we

conclude that the Attorney General's certified ballot title

substantially complies with the requirements set forth in     

ORS 250.035(2).  Accordingly, we certify the ballot title without

modification.



		Ballot title certified.  This decision shall become

effective in accordance with ORAP 11.30(10).